



EXHIBIT 10.1


EXECUTION VERSION


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Amended and Restated
Employment Agreement”), dated as of November 22, 2019 (the “Effective Date”), is
between Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), and
Kathryn V. Marinello (“Executive”).
W I T N E S E T H :
WHEREAS, the Company has previously entered into an employment agreement with
the Executive, dated March 2, 2017, (the “Prior Employment Agreement”) that
agreed to employ Executive as the President and Chief Executive Officer of the
Company and The Hertz Corporation, a Delaware corporation and the primary
operating subsidiary of the Company (“Hertz”), and for Executive to serve as a
member of the Boards of Directors of the Company and Hertz (the “Boards”);
WHEREAS, the Prior Employment Agreement is scheduled to expire on December 31,
2019;
WHEREAS, the Company and Executive desire to replace and supersede the Prior
Employment Agreement in its entirety by entering into this Amended and Restated
Employment Agreement setting forth the terms of Executive’s employment with the
Company and its subsidiaries and affiliates from and after the Effective Date;
NOW, THEREFORE, in consideration of the foregoing, the premises and mutual
covenants contained in this Amended and Restated Employment Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Company and Executive agree as follows:
1.Agreement to Employ; Employment Period; No Conflict.
(a)    Upon the terms and subject to the conditions of this Amended and Restated
Employment Agreement, the Company agrees to employ Executive, and Executive
accepts such employment, for the period commencing on the Effective Date and
ending on December 31, 2020 (or such earlier date upon which Executive’s
employment is terminated in accordance with Section 5). The period during which
Executive is employed pursuant to this Amended and Restated Employment Agreement
shall be referred to as the “Employment Period.” Concurrent with the execution
of this Amended and Restated Employment Agreement, Executive shall execute the
waiver and release set forth on Exhibit A attached hereto (the “Exhibit A Waiver
and Release”). In consideration for Executive executing and not revoking the
Exhibit A Waiver and Release, the Company hereby represents that as of the date
hereof the Boards do not presently have any actual knowledge of any valid claims
by the Company or Hertz against Executive.
(b)    Executive represents that she is entering into this Amended and Restated
Employment Agreement voluntarily and that she is not subject to any contractual
restriction that would prevent her from functioning as President and Chief
Executive Officer of the Company and Hertz, or limit her ability to do so at any
time during the Employment Period (the “Executive Representation”).
(c)    The Company represents that it has full authority and all necessary
approvals to enter into this Amended and Restated Employment Agreement.
2.Position and Responsibilities; Location; Standard of Services.
(a)    Position and Responsibilities. During the Employment Period, Executive
shall serve as President and Chief Executive Officer of the Company and Hertz,
with such duties and responsibilities as are customarily assigned to individuals
serving in such position. During the Employment Period, Executive shall serve as
a member of the Boards. Executive shall report solely and directly to the
Boards. Executive agrees to cooperate with and fully support the oversight or
implementation by the Boards of career development or succession planning for
executives of the Company. The Boards agree to keep Executive appropriately
informed of its career development and succession planning for executives in
order for her to satisfy her duties under this Section 2(a).




--------------------------------------------------------------------------------





(b)    Location. During the Employment Period, Executive’s principal place of
employment shall be the Company’s headquarters in Estero, Florida, subject to
business travel as required to fulfill her duties under Section 2(a).
(c)    Standard of Services. During the Employment Period, Executive shall
devote all of her skill, knowledge and working time to the conscientious
performance of her duties and responsibilities hereunder, except for (i)
vacation time and absence for sickness or similar disability in accordance with
the Company’s policies, and (ii) to the extent that it does not interfere with
the performance of Executive’s duties hereunder and Executive complies with all
codes of conduct of the Company and its affiliates, (A) such reasonable time as
may be devoted to the fulfillment of civic and charitable responsibilities and,
as approved in advance by the Boards, service on for profit boards of directors
and (B) such reasonable time as may be necessary from time to time for personal
financial matters. For the avoidance of doubt, Executive shall be permitted to
remain on or join the boards of directors of the companies listed on Exhibit B,
provided that (i) such board of directors activity does not conflict with the
Company’s business, and (ii) Executive’s time commitment to such board of
directors service shall adhere to the terms previously communicated to the
Boards.
3.Compensation and Incentives.
(a)    Base Salary. As compensation for the services performed by Executive
hereunder, during the Employment Period Executive shall be paid an annual base
salary of no less than $1,450,000 (the “Base Salary”), payable in accordance
with the Company’s normal payroll practices applicable to senior executives. The
Base Salary shall be reviewed at least annually by the Boards or the
compensation committees thereof (the Boards or such committees, the
“Committees”) for possible increase, as determined in the sole and absolute
discretion of the Committees, pursuant to the normal performance review policies
for senior executives of the Company. Payment of the Base Salary payable under
this Section 3(a) shall be deferred to the extent that Executive so elects under
the terms of any deferred compensation or savings plan that may be maintained or
established by the Company, provided, any such deferral shall be disregarded for
purposes of all references to Base Salary hereunder.
(b)    Annual Incentive Bonus. During the Employment Period, Executive shall
participate in the Company’s annual bonus plan as in effect from time to time
for the Company’s senior executives (the “Executive Incentive Plan”) with a
target annual incentive bonus of no less than 150% of her Base Salary (the
“Target Annual Bonus”) and a maximum amount determined in accordance with the
terms of the Executive Incentive Plan, with actual bonus payments determined by
the Committees in their sole discretion, taking into account performance results
versus the applicable targets established by the Committees under the Executive
Incentive Plan with input from Executive and other performance factors
considered by the Committees (with actual bonus payment on a basis consistent
with annual incentive bonuses granted to other existing senior executives of the
Company with global responsibilities). Notwithstanding the foregoing, for
calendar year 2019, Executive shall be entitled to receive a bonus of not less
than $1,350,000; provided that, Executive is not terminated by the Company for
“Cause”(as defined below) or resigns without “Good Reason” (as defined below)
prior to the bonus payment date. Any annual bonus to which Executive is entitled
shall be paid in cash no later than March 15 of the calendar year following the
calendar year with respect to which the applicable performance goals are
measured. The Executive shall not be entitled to receive her annual incentive
bonus if Executive resigns without “Good Reason” prior to the bonus payment date
for the applicable calendar year.
(c)    Equity Incentives. During the Employment Period, Executive shall be
eligible for equity incentive awards on a basis no less favorable than grants
made generally to other senior executives of the Company. All equity incentive
awards granted to Executive will operate according to, and be governed by, the
terms of the applicable plan and award agreement and, if awarded, shall not
create any presumption of continued employment or vesting.
4.Benefits; Perquisites, Etc.
(a)    Benefits. During the Employment Period, all employee and senior executive
benefits, including life, medical, dental and disability insurance, shall be
provided to Executive in accordance with the programs of the Company then
available to its senior executives, as the same may be amended and in effect
from time to time. During the Employment Period, subject to generally applicable
eligibility requirements, Executive also shall be entitled to participate in all
of the Company’s tax-qualified and nonqualified profit sharing, pension,
retirement, supplemental retirement (e.g., SERP, Excess and Restoration plans),
deferred compensation and savings plans then available to its




--------------------------------------------------------------------------------





senior executives, as the same may be amended and in effect from time to time,
at levels and having interests commensurate with Executive’s then current period
of service, compensation and position. Notwithstanding the foregoing, upon any
termination of employment, Executive shall only be entitled to severance
payments and benefits in accordance with Section 5 herein and shall not be
entitled to participate in, nor receive payments or benefits under any severance
plans, programs, policies or arrangement of the Company or its subsidiaries or
affiliates, including without limitation, the Company’s Severance Plan for
Senior Executives (the “Severance Plan”).
(b)    Perquisites. During the Employment Period, Executive shall be entitled to
participate in all perquisite programs generally available from time to time to
senior executives of the Company on the terms and conditions then prevailing
under such programs.
(c)    Business Expenses. The Company shall reimburse Executive for reasonable
travel (including business class airfare), lodging and meal expenses incurred by
her in connection with her performance of services hereunder upon submission of
information required to be provided under the Company’s policy for reimbursement
of business expenses. The Company shall pay Executive’s reasonable costs of
legal counsel incurred in connection with the negotiation and preparation of
this Amended and Restated Employment Agreement and documents ancillary thereto
at her counsel’s ordinary billable rates (plus expenses), up to a maximum amount
of $30,000.
(d)    Travel and Shipping Expenses. Each January during the Employment Period,
the Company shall pay $25,000 to Executive to cover traveling expenses between
her residences, with the understanding that Executive intends to fly
commercially to the extent reasonably practicable after transporting certain
items to her permanent residence near the Company’s offices in Florida.
(e)    Vacation. Executive shall be entitled to four weeks’ paid vacation
annually.
5.Termination of Employment Not in Connection with a Change in Control.
(a)    Good Leaver Termination. Executive’s employment with the Company shall
terminate upon her death, and the Company may terminate Executive’s employment
as a result of Executive’s “Disability” (as defined below) or without Cause. In
addition, Executive may terminate her employment for Good Reason. For purposes
of this Amended and Restated Employment Agreement, a termination of employment
as a result of any of the foregoing circumstances shall be referred to as a
“Good Leaver Termination.” In the event of a Good Leaver Termination, Executive
shall only be entitled to the payments and benefits provided for in Section
5(e)(i) and, if the Good Leaver Termination is by the Company without Cause or
by Executive for Good Reason, Section 5(e)(ii). Notwithstanding the foregoing,
in no event will the Company terminate Executive’s employment without Cause (nor
take any actions that constitute Good Reason) prior to midnight on December 31,
2019.
(b)    Termination by the Company for Cause. The Company may terminate
Executive’s employment for Cause. In the event of such a termination of
employment, Executive shall only be entitled to the payments and benefits
provided for in Section 5(e)(i).
(c)    Termination by Executive Without Good Reason. Executive may terminate her
employment without Good Reason. In the event of a termination by Executive of
her employment without Good Reason, Executive shall only be entitled to the
payments and benefits provided for in Section 5(e)(i).
(d)    Definitions. For purposes of this Amended and Restated Employment
Agreement the terms “Cause”, “Disability” and “Good Reason” shall have the
meaning set forth below. The definitions below of such terms shall also apply to
any other plan, agreement or arrangement between Executive and the Company or
any of its affiliates, unless otherwise expressly indicated.
(i)     “Cause” means, as determined by the Boards, (A) willful and continued
failure to perform substantially Executive’s material duties with the Company
(other than any such failure resulting from Executive’s incapacity as a result
of physical or mental illness) after a written demand for substantial
performance specifying the manner in which Executive has not performed such
duties is delivered to Executive by the Boards, (B) engaging in willful and
serious misconduct that is injurious to the Company or any of its subsidiaries,
(C) one or more acts of fraud or material personal dishonesty resulting in or
intended to result




--------------------------------------------------------------------------------





in personal enrichment at the expense of the Company or any of its subsidiaries,
(D) substantial abusive use of alcohol, drugs or similar substances that, in the
sole judgment of the Company, impairs Executive’s job performance, (E) material
violation of any Company policy that results in harm to the Company or any of
its subsidiaries, (F) conviction of (or plea of guilty or nolo contendere) to a
felony or of any crime (whether or not a felony) involving moral turpitude, (G)
conviction of (or plea of guilty or nolo contendere) to a securities law
violation that is materially injurious to the Company or its subsidiaries, (H) a
breach of Executive Representation, or (I) a breach of this Amended and Restated
Employment Agreement or the Exhibit A Waiver and Release (including a revocation
of the Exhibit A Waiver and Release). If a circumstance constituting “Cause” is
curable, Executive shall be provided written notice of the circumstance and 15
days from the date of such notice to cure it. Executive shall not be provided
more than one opportunity to cure with respect to the same or similar
circumstances. Any determination that Executive’s employment will be terminated
for Cause shall be made by the Boards following notice to Executive and an
opportunity for Executive and her counsel to be heard by the Boards. A
termination of employment for “Cause” shall include a determination following
Executive’s termination of employment for any reason that the circumstances
existed prior to such termination for the Company to have terminated Executive’s
employment for Cause.
(ii)    “Disability” means a physical or mental disability or infirmity that
prevents or is reasonably expected to prevent Executive’s performance of her
employment-related duties for a period of six months or longer and, within 30
days after the Company notifies Executive in writing that it intends to
terminate her employment, Executive shall not have returned to the performance
of her employment-related duties on a full-time basis; provided that, with
respect to any compensation that constitutes deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (or any successor
thereto) (the “Code”), “Disability” shall have the meaning set forth in Section
409A(a)(2)(c) of the Code. The Board’s reasoned and good faith judgment of
Disability shall be final, binding and conclusive, and shall be based on such
competent medical evidence as shall be presented to it by Executive and/or by
any physician or group of physicians or other competent medical expert employed
by Executive or by the Company to advise the Boards.
(iii)    “Good Reason” means, without Executive’s prior written consent, (A)
reduction by the Company of Executive’s Base Salary or Target Annual Bonus, (B)
failure of Executive to be nominated by the Company or elected or reelected as a
director of either of the Boards, (C) a material diminution in Executive’s
title, duties or responsibilities or the assignment to her of any duties or
responsibilities inconsistent with Executive’s position and status as Chief
Executive Officer, (D) a change in Executive’s reporting relationship such that
she no longer reports solely and directly to the Boards, (E) failure of the
Company to obtain a satisfactory written agreement from any successor to all or
substantially all of the assets or business of the Company to assume and agree
to perform this Amended and Restated Employment Agreement within 15 days after a
merger, consolidation, sale or similar transaction, (F) any purported
termination by the Company of Executive’s employment otherwise than as expressly
described herein, or (G) any other material breach of this Amended and Restated
Employment Agreement; in each case provided that, within 30 days of Executive’s
knowledge of any such occurrence, Executive shall have delivered to the
Company’s Boards a Notice of Termination that specifically identifies such
occurrence and the Company shall have failed to cure such circumstance within
ten (10) days of receipt of such notice. In no event shall any of the following
constitute Good Reason: (x) negotiations with Executive prior to a termination
event, (y) the oversight or implementation by the Boards of career development
or succession planning for executives of the Company, or (z) the expiration of
this Amended and Restated Employment Agreement.
(e)    Entitlements Upon Terminations.




--------------------------------------------------------------------------------





(i)    All Terminations. Following any termination of Executive’s employment
hereunder (by Executive or by the Company), the Company shall pay Executive (A)
her full Base Salary through the Date of Termination only, and (B) unused and
unpaid annual vacation which has accrued in accordance with Company policy
generally (the benefits described in clauses (A) and (B), the “Accrued
Obligations”). Executive shall also retain all of her rights to benefits
provided for under the terms of the employee and executive benefit plans of the
Company in which Executive is a participant in accordance with and subject to
the terms of such plans as in effect from time to time, including the Omnibus
Incentive Plan. This Amended and Restated Employment Agreement shall supersede
any other severance agreements, arrangements, policies, plans, communications,
or understandings (written or unwritten) between the Executive and the Company
(including without limitation the Severance Plan), and the Executive shall only
be entitled to the payments and benefits provided herein. For the avoidance of
doubt, under no circumstances will Executive be entitled to receive severance
payments or benefits under the Severance Plan.
(ii)    Termination by the Company without Cause or by Executive with Good
Reason or Upon Expiration on December 31, 2020. In the event of a Good Leaver
Termination due to Company’s termination without Cause or by Executive with Good
Reason, or upon expiration of this Amended and Restated Employment Agreement on
December 31, 2020, subject to entering into a release of claims substantially in
the form attached as Exhibit C hereto (the “Severance Release”), such Severance
Release becoming irrevocable within 30 days (or such longer period as may be
required under applicable law in order for all aspects of the Severance Release
to be effective) following the Date of Termination (such 30th day (or, if
required by law, later final date), the “Severance Release Deadline”) and
Executive’s compliance with Executive’s obligations hereunder (including
Sections 5(h) and 7) and the Exhibit A Waiver and Release, in addition to the
Accrued Obligations, the Company shall provide or pay to Executive compensation
and benefits consisting of:
(A)    Executive’s Base Salary through to December 31, 2020, payable in
accordance with the normal payroll practices of the Company (the “Salary
Continuation Payments”) and commencing on the date that is one business day
following the Severance Release Deadline (with any amounts due for the period
prior to such date paid in a lump sum on such date).
(B)    A pro-rated annual incentive bonus for calendar year 2020 (the “2020
Bonus”), with such pro-ration based upon the number of calendar days the
Executive was employed in 2020 until the date of termination of employment
divided by 365. The 2020 Bonus will be determined in accordance with the terms
of the 2020 Bonus plan with the bonus payment, before pro-ration, based upon
actual achievement of applicable performance goals for the full year for
calendar year 2020 as set by the Committees (on a basis consistent with annual
incentive bonuses granted to other existing senior executives of the Company
with global responsibilities), with the actual bonus payment determined by the
Committees in their sole discretion, taking into account actual performance
results versus applicable targets established by the Committees under the
Executive Incentive Plan, with input from the Executive and other performance
factors considered by the Committees and subject to the Committees’
certification, payable at such time as 2020 bonuses are normally paid. It is
understood and agreed that if Executive remains employed through the expiration
of this Amended and Restated Employment Agreement on December 31, 2020 and
subject to execution and not revoking the Severance Release, she will be
entitled to receive a 2020 Bonus for the entire year as determined above without
pro-ration.
(C)    If, at the time of termination of employment, the Executive has not then
been paid her bonus for calendar year 2019 pursuant to Section 3(b) hereof), she
shall be paid $1,350,000 immediately upon the expiration of the revocation
period contained in the Severance Release, with any additional amount due her
under said Section 3(b) payable when bonuses are generally paid to existing
senior executives of the Company with global responsibilities.
(f)    Date of Termination. As used in this Amended and Restated Employment
Agreement, the term “Date of Termination” means (i) if Executive’s employment is
terminated by her death, the date of her death, (ii) if Executive’s employment
is terminated by the Company for Cause, the date specified in the Notice of
Termination, (iii) if Executive terminates her employment without Good Reason,
the date specified in the Notice of Termination (which shall be no




--------------------------------------------------------------------------------





less than 30 days following the date of delivery of such Notice of Termination,
or such earlier date as the Company may choose at any time after receipt of such
Notice of Termination), (iv) if Executive’s employment is terminated by the
Company without Cause, as a result of Executive’s Disability, or by Executive
with Good Reason, the date specified in the Notice of Termination (which shall
be no less than 20 and no more than 40 days following the date of delivery of
such Notice of Termination) and (v) for a termination upon the expiration of the
Amended and Restated Employment Agreement, the Date of Termination shall be
December 31, 2020.
(g)    Notice of Termination. Any termination of employment pursuant to Section
5(a), 5(b), or 5(c) shall be communicated by a written “Notice of Termination”
addressed to the other party or parties to this Amended and Restated Employment
Agreement. A “Notice of Termination” shall mean a notice stating that
Executive’s employment hereunder has been or shall be terminated and indicating
the specific termination provisions in this Amended and Restated Employment
Agreement relied upon and, in the case of a termination for Cause or by
Executive with Good Reason, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination of employment. In
the event of a Notice of Termination delivered by the Company pursuant to
Section 5(b) or by Executive pursuant to Section 5(a), if the recipient of the
Notice of Termination cures the circumstances giving rise to such notice within
the applicable time periods provided for in Section 5(d), the party delivering
such notice may rescind the Notice of Termination and, in the absence of such
rescission, such notice shall be deemed a Notice of Termination by the Company
without Cause or by Executive without Good Reason, as the case may be. No Notice
of Termination shall be required upon the expiration of this Amended and
Restated Employment Agreement on December 31, 2020.
(h)    Resignation from Boards Memberships. Upon the termination of Executive’s
employment for any reason (unless otherwise agreed in writing by the Company and
Executive), Executive shall be deemed to have resigned, without any further
action by Executive, from any and all officer and director positions that
Executive, immediately prior to such termination, (i) held with the Company or
any of its affiliates, or (ii) held with any other entities at the direction of
the Company or any of its affiliates. If for any reason this Section 5(h) is
deemed to be insufficient to effectuate such resignations, then Executive shall,
upon the Company’s request (and as a condition to receiving severance benefits
contemplated by this Amended and Restated Employment Agreement), execute any
documents or instruments that the Company may deem reasonably necessary or
desirable to effectuate such resignations. In addition, Executive hereby
designates the Secretary or any Assistant Secretary of the Company and of any of
its affiliates to execute any such documents or instruments as Executive’s
attorney-in-fact to effectuate such resignations if execution by the Secretary
or any Assistant Secretary of the Company and of any of its affiliates is deemed
by the Company or its applicable affiliates to be a more expedient means to
effectuate such resignation or resignations.
(i)    No Obligation to Mitigate Damages; No Offset. Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Amended and Restated Employment Agreement by seeking other employment or
otherwise. No amounts paid to or earned by Executive following her termination
of employment with the Company shall reduce or be set off against any amounts
payable to Executive under this Amended and Restated Employment Agreement.
6.Termination of Employment in Connection with a Change in Control on or Prior
to December 31, 2019. If Executive’s employment is terminated on or prior to
December 31, 2019 under circumstances that would entitle her to compensation and
benefits under the Change in Control Severance Agreement, dated as of the date
therein, between the Company and Executive (the “Change in Control Agreement”),
Section 5 hereof shall be superseded in its entirety by the Change in Control
Agreement. Executive and the Company agree that the Change in Control Agreement
shall terminate as of midnight on December 31, 2019 and that, following December
31, 2019, Executive will only be entitled to the severance and other benefits as
provided under Section 5 hereof.
7.Restrictive Covenants.
(a)    Unauthorized Disclosure. During and following termination of her
employment with the Company for any reason, except to the extent required by an
order of a court having apparent jurisdiction or under subpoena from an
appropriate government agency, in which event, Executive shall use her best
efforts, to the extent legally permitted, to consult with the Company’s Boards
prior to responding to any such order or subpoena, and except in connection with
the performance of her duties hereunder, or to the extent reasonably necessary
in connection with any litigation between Executive and the Company or any of
its subsidiaries or affiliates, Executive shall not, without the written




--------------------------------------------------------------------------------





consent of the Boards or a person authorized thereby, disclose to any person
(other than an executive or director of the Company or any of its subsidiaries
or affiliates, or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by Executive of her duties as an
executive of the Company) any confidential or proprietary information, knowledge
or data that is not theretofore publicly known and in the public domain obtained
by her while in the employ of the Company with respect to the Company or any of
its subsidiaries or affiliates or with respect to any products, improvements,
customers, methods of distribution, sales, prices, profits, costs, contracts,
suppliers, business prospects, business methods, techniques, research, trade
secrets or know-how of the Company or any of its subsidiaries or affiliates
(collectively, “Proprietary Information”), except for (i) publicly available
information (provided such information became publicly available other than as a
result of a breach of this confidentiality clause), or (ii) disclosure to
Executive’s legal counsel to the extent such legal counsel needs to know the
information to protect Executive’s legal rights, provided that such counsel
shall maintain the confidentiality of such information and shall be bound by
this Section to the same extent as Executive.
(b)    Non-Competition. During the period of Executive’s employment with the
Company or any of its subsidiaries or affiliates and thereafter through the
later of (i) December 31, 2020 or (ii) the date that is three months following
any termination of Executive’s employment. Executive shall not engage directly
or indirectly in, become employed by, serve as an agent or consultant to, or
become a partner, principal or stockholder of any partnership, corporation or
other entity which competes directly with the car or equipment rental business
of the Company or any of its subsidiaries in any county within the United States
or any comparable geographical area outside the United States in which the
Company or any of its subsidiaries is then engaged in such business; provided
that Executive’s passive ownership of less than 1% of the outstanding voting
shares of any publicly held company or less than 1% of the interests of any
non-publicly held entity through a passive investment in any hedge fund, private
equity fund or mutual fund or similar investment vehicle which otherwise would
be prohibited under this Section 7(b) shall not constitute competition with the
Company. For the avoidance of doubt, Executive shall not be in violation of this
Section 7(b) as a result of providing services to a non-competitive unit,
division, subsidiary or affiliate of an entity which competes with the car or
equipment rental business of the Company or any of its subsidiaries or
affiliates so long as Executive does not provide services, directly or
indirectly, to the competitive business of such entity.
(c)    Non-Solicitation of Employees. During the period of Executive’s
employment with the Company or any of its subsidiaries or affiliates and
thereafter during the two-year period following any termination of Executive’s
employment (the “Restriction Period”), Executive shall not, directly or
indirectly, for her own account or for the account of any other person or entity
with which she is or becomes associated in any capacity, (i) solicit for
employment or otherwise interfere with the relationship of the Company or any of
its subsidiaries or affiliates with any person who at any time within the six
months preceding such solicitation, employment or interference is or was
employed by or otherwise so engaged to perform services for the Company or any
of its subsidiaries or affiliates, other than any such solicitation or
employment on behalf of or for the benefit of the Company during Executive’s
employment with the Company, or (ii) induce any employee of the Company or any
of its subsidiaries or affiliates to engage in any activity which Executive is
prohibited from engaging in under this Section 7 or to terminate such employee’s
employment with the Company; provided, however, Executive shall not violate this
Section 7(c) (i) by placing a general advertisement for employees that is not
targeted at employees of the Company or its subsidiaries or affiliates or (ii)
by providing a reference for any such employee.
(d)    Non-Solicitation of Clients. During the period of Executive’s employment
and thereafter during the Restriction Period, Executive shall not, directly or
indirectly, solicit or otherwise attempt to establish for herself or any other
person, firm or entity any business relationship, respecting any business that
is one of the businesses conducted by the Company as of her date of termination
of employment with the Company or that the Company, as of such date, is actively
preparing to begin conducting, with any person, firm or entity which, at any
time during the 12-month period preceding the date of Executive’s termination of
employment, was a significant customer, client or distributor of the Company (in
each case, excluding any retail customer or client) or any of its subsidiaries,
except during Executive’s employment with and on behalf of the Company.
(e)    Return of Documents and Company Property. In the event of the termination
of Executive’s employment for any reason, Executive shall promptly deliver to
the Company all non-personal documents and data of any nature and in whatever
medium pertaining to Executive’s employment with the Company, or any of its
subsidiaries or affiliates, or any other property of the Company or any of its
subsidiaries or affiliates and she shall not take with her




--------------------------------------------------------------------------------





any such property, documents or data of any description or any reproduction
thereof, or any documents containing or pertaining to any Proprietary
Information. Notwithstanding the foregoing, Executive may make and retain an
electronic copy of her contacts list and calendar and any personal emails or
information needed for tax filing purposes.
(f)    Enforcement of Covenants.
(i)    Injunctive Relief. Executive acknowledges and agrees that the covenants,
obligations and agreements of Executive contained in this Section 7 relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements may cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Executive agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Executive from committing any violation of the
covenants, obligations or agreements referred to in this Section 7. These
injunctive remedies are cumulative and in addition to any other rights and
remedies the Company may have. The Restriction Period (including the applicable
non-competition restriction period, as provided in Section 7(b)) shall be tolled
during (and shall be deemed automatically extended by) any period during which
Executive is in violation of the provisions of Sections 7(b), 7(c) or 7(d)
without the Company’s written consent. The Company and Executive irrevocably
submit to the exclusive jurisdiction of the courts of the State of the city of
the Company’s headquarters and the Federal courts of the United States of
America, in each case located in (or located nearest to) the city of the
Company’s headquarters, in respect of the injunctive remedies set forth in this
Section 7 and the interpretation and enforcement of this Section 7 solely
insofar as such interpretation and enforcement relate to an application for
injunctive relief in accordance with the provisions of this Section 7(g), and
the parties hereto irrevocably agree that (A) the sole and exclusive appropriate
venue for any suit or proceeding relating solely to such injunctive relief shall
be in such a court, (B) all claims with respect to any application solely for
such injunctive relief shall be heard and determined exclusively in such a
court, (C) any such court shall have exclusive jurisdiction over the person of
such parties and over the subject matter of any dispute relating to an
application solely for such injunctive relief, and (D) each party waives any and
all objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to an application solely for such injunctive
relief in a suit or proceeding brought before such a court in accordance with
the provisions of this Section 7(g).
(ii)    Forfeiture of Payments. Executive agrees that receipt of the severance
entitlements under Section 5 is conditioned upon Executive’s observance of this
Section 7. Executive further agrees that in the event of her failure to observe
the provisions of this Section 7 (excluding immaterial breaches that are
promptly cured by Executive), (A) the Company shall be entitled to discontinue
providing the severance entitlements under Section 5, and (B) the Company shall
be entitled to recover from Executive any severance entitlements provided to
Executive under Section 5. The foregoing shall be in addition to any other
remedies or rights the Company may have at law or at equity as a result of
Executive’s failure to observe such provisions, provided that any value not paid
or recouped shall offset the amount of any damages owed by Executive to the
Company.
(iii)    Certain Acknowledgments. Executive acknowledges and agrees that (A)
Executive will have a prominent role in the management of the business, and the
development of the goodwill, of the Company and its subsidiaries and will
establish and develop relations and contacts with the principal customers and
suppliers of the Company and its subsidiaries in the United States of America
and the rest of the world, all of which constitute valuable goodwill of, and
could be used by Executive to compete unfairly with, the Company and its
subsidiaries, (B) in the course of her employment with the Company, Executive
will obtain confidential and proprietary information and trade secrets
concerning the business and operations of the Company and its subsidiaries and
affiliates in the United States of America and the rest of the world that could
be used to compete unfairly with the Company and its subsidiaries, (C) the
covenants and restrictions contained in this Amended and Restated Employment
Agreement are intended to protect the legitimate interests of the Company and
its affiliates in their respective goodwill, trade secrets and other
confidential and proprietary information, (D) Executive desires to be bound by
such covenants and restrictions, (E) such covenants are a material inducement
for the Company to offer employment to Executive and enter into this Amended and
Restated Employment Agreement, and (F) her economic means and circumstances are
such that the provisions of this Amended and Restated Employment Agreement,
including the restrictive covenants in this Amended and




--------------------------------------------------------------------------------





Restated Employment Agreement, will not prevent her from providing for herself
and her family on a basis satisfactory to her and them.
8.Indemnification; Cooperation; Compensation Recovery.
(a)    Indemnification. The Company agrees that it shall indemnify and hold
harmless Executive to the fullest extent permitted by Delaware law from and
against any and all liabilities, costs, claims and expenses including all costs
and expenses incurred in defense of litigation, including attorneys’ fees,
arising out of the employment of Executive hereunder, except to the extent
arising out of or based upon the gross negligence or willful misconduct of
Executive. Reasonable costs and expenses incurred by Executive in defense of any
such litigation, including attorneys’ fees, shall be paid by the Company in
advance of the final disposition of such litigation promptly upon receipt by the
Company of (i) a written request for payment, (ii) appropriate documentation
evidencing the incurrence, amount and nature of the costs and expenses for which
payment is being sought, and (iii) an undertaking adequate under Delaware law
made by or on behalf of Executive to repay the amounts so paid if it shall
ultimately be determined that Executive is not entitled to be indemnified by the
Company under this Amended and Restated Employment Agreement. The Company shall
insure Executive, for the duration of her employment and service as a member of
the Boards, and thereafter, in respect of her acts and omission occurring during
such employment and Boards membership, under a contract of directors and
officers liability insurance to the same extent as such insurance insures
members of the Boards and/or senior executives of the Company.
(b)    Cooperation. In consideration of the payments and benefits set forth in
this Amended and Restated Employment Agreement, Executive agrees, during the
period of her employment with the Company or any of its subsidiaries or
affiliates and thereafter, upon written request of the Company to provide
assistance to the Company and its advisors in connection with any audit,
investigation or administrative, regulatory or judicial proceeding involving
matters within the scope of her duties and responsibilities to the Company
during her employment with the Company, or as to which she otherwise has
knowledge (including being available to the Company upon reasonable notice for
interviews and factual investigations, and appearing at the Company’s reasonable
request to give testimony without requiring services of a subpoena or other
legal process). To the extent reasonably practicable, the Company shall
coordinate with Executive to minimize scheduling conflicts with Executive’s then
current business and personal commitments. The Company shall reimburse Executive
for all reasonable and documented expenses incurred in connection with such
cooperation, including travel, lodging and meals, to the extent, and at the
levels, provided to Executive during the Employment Period. Executive shall not
be required to cooperate against her own legal interests.
(c)    Compensation Recovery. Executive acknowledges and agrees that
compensation and benefits paid to Executive in connection with her employment
with the Company or the termination of such employment are subject to, and
nothing in this Amended and Restated Employment Agreement limits the
applicability of, the Compensation Recovery Policy Adopted May 17, 2016 or any
successor policy thereto in effect prior to her termination of employment with
the Company. In addition, Executive acknowledges and agrees that if she fails to
comply (subject, if applicable, to Executive’s right to cure) with any of the
terms of this Amended and Restated Employment Agreement, including the
restrictive covenants contained herein, the Exhibit A Waiver and Release or the
Severance Release (or, should Executive receive severance entitlements
conditioned upon the Severance Release, and either fail to execute or revoke the
Severance Release), the Company may, in addition to any other remedies it may
have, reclaim any severance entitlements set forth in Section 5 (other than any
bonus paid or payable to Executive in respect of calendar year 2019 pursuant to
Section 3(b) hereof) without affecting the validity of the covenants provided
herein, the Exhibit A Waiver and Release or the Severance Release.
9.Miscellaneous.
(a)    Entire Agreement. This Amended and Restated Employment Agreement
(including the Exhibits hereto) constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof, and all promises,
representations, understandings, arrangements and prior agreements relating to
such subject matter (including those made to or with Executive by any other
person or entity) are merged herein and superseded in their entirety hereby
(including without limitation the Prior Employment Agreement and the Severance
Plan). In the event of any inconsistency between the terms of this Amended and
Restated Employment Agreement (or Exhibit hereto) and any plan, program,
practice or other agreement of the Company of which Executive is a participant
or a party, this Amended




--------------------------------------------------------------------------------





and Restated Employment Agreement (and Exhibits hereto) shall control unless
Executive and the Company otherwise agree in writing.
(b)    Amendments. No provisions of this Amended and Restated Employment
Agreement may be modified, waived or discharged unless such modification, waiver
or discharge is approved by the Boards or a person authorized thereby and is
agreed to in writing by Executive and such officer as may be specifically
directed by the Boards. No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Amended and Restated Employment Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No waiver of any provision of
this Amended and Restated Employment Agreement shall be implied from any course
of dealing between or among the parties hereto or from any failure by any party
hereto to assert its rights hereunder on any occasion or series of occasions.
(c)    Successors and Assigns. This Amended and Restated Employment Agreement
shall be binding upon the Company and Executive and their respective heirs,
personal representatives, successors and assigns. Executive may not assign any
of her rights or obligations hereunder. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform all of the Company’s obligations set forth in
this Amended and Restated Employment Agreement in the same manner and to the
same extent that the Company would be required to perform if no such succession
or assign had taken place, unless such assumption occurs by operation of law.
(d)    Governing Law, Waiver of Jury Trial.
(i)    Governing Law; Consent to Jurisdiction. This Amended and Restated
Employment Agreement shall be governed in all respects, including as to
validity, interpretation and effect, by the internal laws of the State of
Delaware without giving effect to the conflict of laws rules thereof to the
extent that the application of the law of another jurisdiction would be required
thereby. Each party irrevocably submits to the exclusive jurisdiction of the
courts of the State of the city of the Company’s headquarters and the Federal
courts of the United States of America, in each case, located in (or located
nearest to) the City of the Company’s headquarters, solely in respect of the
interpretation and enforcement of the provisions of this Amended and Restated
Employment Agreement (including the Exhibits hereto), and in respect of the
transactions contemplated hereby and thereby. Each party waives and agrees not
to assert, as a defense in any action, suit or proceeding for the interpretation
and enforcement hereof, or any such document or in respect of any such
transaction, that such action, suit or proceeding may not be brought or is not
maintainable in such courts or that the venue thereof may not be appropriate or
that this agreement or any such document may not be enforced in or by such
courts. Each party consents to and grants any such court jurisdiction over the
person of such parties and over the subject matter of any such dispute and
agrees that the mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 9(f) or in such other
manner as may be permitted by law, shall be valid and sufficient service
thereof. In the event of any dispute between the Company and Executive with
respect to this Amended and Restated Employment Agreement (including the
Exhibits hereto), subject to Executive prevailing on at least one material claim
or issue asserted in such dispute, the Company shall reimburse Executive for all
attorneys’ fees and other litigation costs incurred by Executive in connection
with such dispute.
(ii)    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AMENDED
AND RESTATED EMPLOYMENT AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT. Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (B) each such party
understands and has considered the implications of this waiver, (C) each such
party makes this waiver voluntarily, and (D) each such party has been induced to
enter into this




--------------------------------------------------------------------------------





Amended and Restated Employment Agreement by, among other things, the mutual
waivers and certifications in this Section 9(d)(ii).
(e)    Severability. It is the desire of the parties that the provisions of this
Amended and Restated Employment Agreement shall be enforced to the fullest
extent permissible under applicable law. In the event that any one or more of
the provisions of this Amended and Restated Employment Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby. In the event that any provision of Section 7 is invalid,
illegal or unenforceable in accordance with its terms, Executive and the Company
agree that such provisions shall be reformed to make such sections enforceable,
in a manner which provides the Company with the maximum rights permitted at law.
(f)    Notices. Any notice or other communication required or permitted to be
delivered under this Amended and Restated Employment Agreement shall be (i) in
writing, (ii) delivered personally, by courier service or by certified or
registered mail, first-class postage prepaid and return receipt requested, (iii)
deemed to have been received on the date of delivery or on the third business
day after the mailing thereof, and (iv) addressed as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):
(A)    if to the Company, to it at:
8501 Williams Road
Estero, Florida 33928
Attention: General Counsel
Facsimile: 866-999-3798
with a copy to:
White & Case LLP
1221 6th Avenue
New York, New York 10020
Attention: Gregory Pryor, Esq.
Electronic mail: gpryor@whitecase.com
(B)     if to Executive, to her at her last known home address as shown on the
records of the Company
with a copy to:
Katzke & Morgenbesser LLP
1345 Avenue of the Americas
New York, New York 10105
Attention: Henry I. Morgenbesser, Esq.
Electronic mail: morgenbesser@kmexeccomp.com




--------------------------------------------------------------------------------





(g)    Survival. Sections 7 through and including 9 and, if Executive’s
employment terminates in a manner giving rise to a payment under Section 5,
Section 5 shall survive the termination of the employment of Executive
hereunder.
(h)    Counterparts. This Amended and Restated Employment Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
(i)    Headings; Construction. The section and other headings contained in this
Amended and Restated Employment Agreement are for the convenience of the parties
only and are not intended to be a part hereof or to affect the meaning or
interpretation hereof. For purposes of this Amended and Restated Employment
Agreement, the term “including” shall mean “including, without limitation.”
(j)    Tax Withholding. The Company may withhold from any payments made under
the Amended and Restated Employment Agreement all federal, state, city or other
applicable taxes as shall be required pursuant to any law, governmental
regulation or ruling.
(k)    Section 409A of the Code.
(i)    General. It is intended that payments and benefits made or provided under
this Amended and Restated Employment Agreement shall not result in penalty taxes
or accelerated taxation pursuant to Section 409A of the Code. In the event that
the parties determine that any payment or benefit provided hereunder would not
be in compliance with Section 409A of the Code, the parties shall in good faith
attempt to amend or modify this Amended and Restated Employment Agreement to
comply with Section 409A while preserving the intended economic benefit of this
Amended and Restated Employment Agreement. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this Amended
and Restated Employment Agreement shall be treated as a separate payment of
compensation. All payments to be made upon a termination of employment under
this Amended and Restated Employment Agreement may only be made upon a
“separation from service” under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on Executive pursuant to
Section 409A of the Code. In no event may Executive, directly or indirectly,
designate the calendar year of any payment under this Amended and Restated
Employment Agreement, and to the extent required by Section 409A of the Code,
any payment that may be paid in more than one taxable year (depending on the
time that Executive executes the Severance Release) shall be paid in the later
taxable year.
(ii)    Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Amended and Restated Employment Agreement, all reimbursements
and in-kind benefits provided under this Amended and Restated Employment
Agreement that are subject to Section 409A of the Code shall be made in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (A) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Amended and Restated Employment Agreement); (B) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
(iii)    Delay of Payments. Notwithstanding any other provision of this Amended
and Restated Employment Agreement to the contrary, if Executive is considered a
“specified employee” for purposes of Section 409A of the Code (as determined in
accordance with the methodology established by the Company and its Affiliates as
in effect on the Termination Date), any payment that constitutes nonqualified
deferred compensation within the meaning of Section 409A of the Code that is
otherwise due to Executive under this Amended and Restated Employment Agreement
during the six-month period immediately following Executive’s separation from
service (as determined in accordance with Section 409A of the Code) on account
of Executive’s separation from service shall be accumulated and paid to
Executive on the first business day




--------------------------------------------------------------------------------





of the seventh month following her separation from service (the “Delayed Payment
Date”), to the extent necessary to prevent the imposition of tax penalties on
Executive under Section 409A of the Code. If Executive dies during the
postponement period, the amounts and entitlements delayed on account of Section
409A of the Code shall be paid to the personal representative of her estate on
the first to occur of the Delayed Payment Date or 30 calendar days after the
date of Executive’s death.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has duly executed this Amended and Restated
Employment Agreement by its authorized representative and Executive has hereunto
set her hand, in each case effective as of the date hereof.
HERTZ GLOBAL HOLDINGS, INC.
By:    /s/ M. DAVID GALAINENA    
Name:    M. David Galainena
Title:
Executive Vice President, General Counsel and Secretary

KATHRYN V. MARINELLO
/s/ KATHRYN V. MARINELLO    
















































[Signature Page to Amended Employment Agreement]



--------------------------------------------------------------------------------








EXHIBIT A


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
EFFECTIVE DATE WAIVER AND RELEASE


This Effective Date Waiver (this “Agreement”) is executed by Kathryn V.
Marinello (“Executive”) on November 22, 2019. Reference is made to the Amended
and Restated Employment Agreement, dated as of November 22, 2019, between Hertz
Global Holdings, Inc. (the “Company”) and Executive (the “Amended and Restated
Employment Agreement”), the prior employment agreement, dated March 2, 2017,
between the Executive and the Company (the “Prior Employment Agreement”) and the
Hertz Global Holdings, Inc. Severance Plan for Senior Executives, as amended
(the “Severance Plan”). All capitalized terms used in this Agreement and not
otherwise defined herein are as defined in the Amended and Restated Employment
Agreement.
WHEREAS, the Company has previously entered into the Prior Employment Agreement
that agreed to employ Executive as the President and Chief Executive Officer of
the Company and The Hertz Corporation, a Delaware corporation and the primary
operating subsidiary of the Company (“Hertz” and collectively with the Company,
the “Companies”), and for Executive to serve as a member of the Boards of
Directors of the Company and Hertz (the “Boards”);
WHEREAS, the Prior Employment Agreement is scheduled to expire on December 31,
2019;
WHEREAS, the Company and Executive desire to replace and supersede the Prior
Employment Agreement in its entirety by entering into the Amended and Restated
Employment Agreement setting forth the terms of Executive’s employment with the
Company and its subsidiaries and affiliates from and after the Effective Date;
NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
in this Agreement and the Amended and Restated Employment Agreement, which
Executive agrees constitute good and valuable consideration, Executive
stipulates and agrees as follows:
1.Employment Status. Executive’s employment with the Companies shall continue
under the terms of the Amended and Restated Employment Agreement, subject to the
terms of such agreement.
2.Waiver and Release.
(a)    In exchange for the Company entering into the Amended and Restated
Employment Agreement, Executive does for herself and her heirs, executors,
administrators, successors and assigns, hereby release, acquit, and forever
discharge and hold harmless the Companies and each of their divisions,
subsidiaries and affiliated companies, and their respective successors, assigns,
officers, directors, stockholders holding more than 5% of the Company’s
outstanding common stock as of the date of this Agreement (and affiliates and
principals of such stockholders), employees, benefit and retirement plans (as
well as trustees and administrators thereof) and agents, past and present, each
in their respective official capacities as such (the “Released Parties”), of and
from any and all actions, causes of action, claims, demands, attorneys’ fees,
compensation, expenses, promises, covenants, and damages of whatever kind or
nature, in law or in equity, which Executive has, had or could have asserted,
known or unknown (the “Claims”), at common law or under any statute, rule,
regulation, order or law, whether federal, state or local, or on any grounds
whatsoever, including, without limitation, any and all claims for any additional
severance pay, vacation pay, bonus or other compensation, including, but not
limited to, under the Prior Employment Agreement or Severance Plan or any other
applicable severance plan or agreement; any and all claims of discrimination or
harassment based on race, color, national origin, ancestry, religion, marital
status, sex, sexual orientation, disability, handicap, age or other unlawful
discrimination; any and all claims arising under Title VII of the Federal Civil
Rights Act; the Federal Civil Rights Act of 1991; the Americans with
Disabilities Act; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act; the Florida Civil Rights Act; or under any other state,
federal, local or common law, with respect to any event, matter, claim, damage
or injury arising out of her employment relationship with the Companies, from
the beginning of the world to the date of Executive’s execution of this
Agreement.
(b)    Executive understands that nothing contained in this Agreement limits her
ability to communicate with, or file a complaint or charge with, the Equal
Employment Opportunity Commission, the National Labor




--------------------------------------------------------------------------------





Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission (“SEC”), the Department of Justice (“DOJ”) or
any other federal, state or local governmental agency or commission
(collectively, “Governmental Agencies”), or otherwise participate in any
investigation or proceeding that may be conducted by Governmental Agencies,
including providing documents or other information without notice to the
Company; provided, however, that Executive may not disclose information that is
protected by the attorney client privilege, except as expressly authorized by
law. In the event any claim or suit is filed on Executive’s behalf against any
of the Released Parties by any person or entity, including, but not limited to,
by any Governmental Agency, Executive waives any and all rights to recover
monetary damages or injunctive relief in her favor; provided, however, that this
Agreement does not limit Executive’s right to receive an award from the SEC or
DOJ for information provided to the SEC or DOJ.
3.    Exceptions to Release. Executive does not waive or release (a) any Claims
under applicable workers’ compensation or unemployment laws; (b) any rights
which cannot be waived as a matter of law; (c) the rights to enforce the terms
of this Agreement or the Amended and Restated Employment Agreement; (d) any
Claim for indemnification Executive may have under applicable laws, under the
applicable constituent documents (including bylaws and certificates of
incorporation) of any of the Companies, under any applicable insurance policy
any of the Companies may maintain, or any under any other agreement she may have
with any of the Companies, with respect to any liability, costs or expenses
Executive incurs or has incurred as a director, officer or employee of any of
the Companies; (e) any Claim to her vested account balance under The Hertz
Corporation Income Savings Plan or The Hertz Corporation Supplemental Income
Savings Plan or to coverage under the Companies’ health and welfare plans or any
entitlement owed under any other employee benefit plans, programs, policies and
arrangements of the Companies (other than severance benefits) in accordance with
the terms thereof through the date hereof, (f) any Claim with respect to
outstanding equity awards (whether currently vested or unvested), (g) any
amounts due Executive in the ordinary course including, without limitation,
accrued but unpaid salary, accrued vacation or paid time off entitlement and
unreimbursed expenses) or (g) any Claim that arises after the date this
Agreement is executed.
4.    Restrictive Covenants. Executive acknowledges that in the course of her
employment with the Companies, Executive has acquired “Proprietary Information”
(as defined in the Amended and Restated Employment Agreement) and that such
information has been disclosed to Executive in confidence and for the Companies’
use only. Executive acknowledges and agrees that, on and after the Date of
Termination, Executive shall continue to be bound by the provisions of Sections
7 of the Amended and Restated Employment Agreement. Notwithstanding the
foregoing, nothing in this Agreement or any other agreement between Executive
and the Companies shall prevent any communications by Executive with
Governmental Agencies without notice to the Companies, any response or
disclosure by Executive compelled by legal process or required by applicable
law, or any bona fide exercise by Executive of any stockholder rights that may
not be waived under applicable law that she may otherwise have.
5.    Duties of Executive.
(a)    Executive will retain her fiduciary responsibilities to the Companies to
the extent provided by law. In addition, Executive agrees to continue to abide
by applicable provisions of the principles and guidelines set forth in the Hertz
Standards of Business Conduct, the terms of which are incorporated herein,
including, but not limited to, the restrictions on insider trading and use of
the Companies’ assets and information contained therein.
(b)    Executive acknowledges and agrees that, on and after the date hereof,
Executive shall continue to be bound by the provisions of Section 8(b) of the
Amended and Restated Employment Agreement. Executive further acknowledges and
agrees that nothing in this Agreement limits the applicability of the
Compensation Recovery Policy Adopted May 17, 2016 or any successor policy in
effect prior to her termination of employment with the Company to the
compensation or benefits paid to Executive in connection with her employment
with the Companies or the termination of such employment.
6.    Representations of Executive.
(a)    Executive declares and represents that she has not filed or otherwise
pursued any charges, complaints, lawsuits or claims of any nature against the
Companies or any of their subsidiaries, affiliates or divisions, arising out of
or relating to events occurring prior to and through the date of this Agreement,
with any federal, state or local governmental agency or court with respect to
any matter covered by this Agreement, and Executive has no knowledge of any fact
or circumstance that she would reasonably expect to result in any such Claim
against the




--------------------------------------------------------------------------------





Companies in respect of any of the foregoing. Except as provided in Section 3(b)
or 4(b) of this Agreement, and subject to the provisions thereof, Executive
agrees herein not to bring suit against the Companies for events occurring prior
to the date of this Agreement and not to seek damages from the Companies by
filing a claim or charge with any state or governmental agency.
(b)    Executive further declares and represents that though the date hereof she
has not engaged in conduct that would permit the Company to terminate her
employment for Cause. Executive further acknowledges and agrees that the
Companies are entering into this Agreement in reliance on the representations
contained in this Section 6(b), which representations constitute terms of this
Agreement.
7.    Miscellaneous.
(a)    Denial of Wrongdoing. Executive understands and agrees that this
Agreement shall not be considered an admission of liability or wrongdoing by any
Released Parties, and that the Released Parties deny any liability, and nothing
in this Agreement can or shall be used, by or against any party with respect to
claims, defenses or issues in any litigation or proceeding, except to enforce
the Agreement itself. The Companies deny committing any wrongdoing or violating
any legal duty with respect to Executive’s employment or the termination of her
employment.
(b)    Entire Agreement. Executive further declares and represents that no
promise, inducement, or agreement not herein expressed or referred to has been
made to her. Except as otherwise specifically provided in this Agreement, this
instrument, together with the Prior Employment Agreement (including the Exhibits
thereto), the Amended and Restated Employment Agreement (including the Exhibits
thereto) constitutes the entire agreement between Executive and the Companies
and supersedes all prior agreements and understandings, written or oral, with
respect to the subject matter hereof. This Agreement may not be changed unless
the change is in writing and signed by Executive and an authorized
representative of each of the Companies. Parol evidence will be inadmissible to
show agreement by and between the parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement. This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which together constitute one and the same agreement,
whether delivered in person, by mail, by email or by facsimile.
(c)    Severability; Successors and Assigns; Notice. The provisions of Sections
9(c), 9(e) and 9(f) of the Amended and Restated Employment Agreement are
incorporated by reference herein and made a part of this Agreement.
(d)    Governing Law; Dispute Resolution; Injunctive Relief. The provisions of
Section 9(d) of the Amended and Restated Employment Agreement are incorporated
by reference herein and made a part of this Agreement. Notwithstanding the
foregoing, in the event of a breach or threatened breach of any provision of
this Agreement, including, but not limited to, Section 5, Executive agrees that
the Companies shall be entitled to seek injunctive or other equitable relief in
a court of appropriate jurisdiction to remedy any such breach or threatened
breach, and damages would be inadequate and insufficient. The existence of this
right to injunctive and other equitable relief shall not limit any other rights
or remedies that the Companies may have at law or in equity including, without
limitation, the right to monetary, compensatory and punitive damages.
8.    Acceptance; Consideration of Agreement. Executive further acknowledges
that she has been provided twenty-one (21) days to consider and accept this
Agreement from the “Effective Date,” as defined under the Amended and Restated
Employment Agreement, although she may accept it at any time within those
twenty-one (21) days.
9.    Revocation. Executive further acknowledges that she understands that she
has seven (7) days after signing the Agreement to revoke it by delivering to
General Counsel, The Hertz Corporation, 8501 Williams Road, Estero, Florida
33928, written notification of such revocation within the seven (7)-day period.
If Executive does not revoke the Agreement, the Agreement will become effective
and irrevocable by her on the eighth day after she signs it. If Executive
revokes this Agreement, Executive hereby acknowledges and agrees that this
Agreement and the Amended and Restated Employment Agreement shall be null and
void and of no further force and effect.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------


                                                


IN WITNESS WHEREOF, and intending to be legally bound, I, Kathryn V. Marinello,
have hereunto set my hand.
WITH MY SIGNATURE HEREUNDER, I, KATHRYN V. MARINELLO, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
I, KATHRYN V. MARINELLO, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED
INTO THIS AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR
STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN
GIVEN THE OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY; AND THAT I
HAVE BEEN ENCOURAGED BY THE COMPANIES TO DO SO.
I, KATHRYN V. MARINELLO, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS
TO CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO THE COMPANY’S GENERAL COUNSEL, AS SET FORTH ABOVE,
WRITTEN NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT (A) IT
SHALL BE NULL AND VOID AND NONE OF THE COMPANIES OR ANY OF THEIR AFFILIATES
SHALL HAVE ANY OBLIGATIONS TO ME UNDER THIS AGREEMENT.
/s/ KATHRYN V. MARINELLO
KATHRYN V. MARINELLO
Date: November 22, 2019




























[Signature Page to Effective Date Waiver and Release]




--------------------------------------------------------------------------------


                




EXHIBIT B


The Volvo Group
Creative Artists Agency LLC






--------------------------------------------------------------------------------


                




     EXHIBIT C


SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS(1) 
This SEPARATION AGREEMENT (this “Agreement”) is executed by Kathryn V. Marinello
(“Executive”) on [●]. Reference is made to the Amended and Restated Employment
Agreement, dated as of November 22, 2019, between Hertz Global Holdings, Inc.
(the “Company”) and Executive (the “Amended and Restated Employment Agreement”),
the prior employment agreement, dated March 2, 2017, between the Executive and
the Company (the “Prior Employment Agreement”), and all capitalized terms used
in this Agreement and not otherwise defined herein are as defined in the Amended
and Restated Employment Agreement.
In consideration of the mutual promises, covenants and agreements in this
Agreement, which Executive agrees constitute good and valuable consideration,
Executive stipulates and agrees as follows:
1.    Resignation from Offices and Directorships. Effective as of [●] (the “Date
of Termination”), Executive [resigned] [shall resign] from her positions as
President and Chief Executive Officer of the Company and The Hertz Corporation
(together with the Company, the “Companies”), as well as from all director,
officer or other positions she held on behalf of the Companies (which for the
avoidance of doubt, and in conformity with the definition of “Companies,” shall
include the Company, The Hertz Corporation and all of their subsidiaries and
divisions). Executive represents that as of the date hereof, she has signed all
appropriate documentation prepared by the Companies to facilitate these
resignations.
2.    Employment Status/Separation. Executive’s employment with the Companies
[shall cease] [ceased] effective as of the Date of Termination, and the
cessation of Executive’s employment shall be treated as a “Good Leaver
Termination” for purposes of the Amended and Restated Employment Agreement.
Further, except as otherwise provided in this Agreement, neither Executive nor
the Companies shall have any further rights, obligations or duties under any
other agreement or arrangement, relating to severance payments and benefits due
to Executive, as of the date of this Agreement.
3.    Waiver and Release.
(a)    In exchange for receiving the compensation and benefits described in
Section 5 of the Amended and Restated Employment Agreement, Executive does for
herself and her heirs, executors, administrators, successors and assigns, hereby
release, acquit, and forever discharge and hold harmless the Companies and each
of their divisions, subsidiaries and affiliated companies, and their respective
successors, assigns, officers, directors, stockholders holding more than 5% of
the Company’s outstanding common stock as of the Date of Termination (and
affiliates and principals of such stockholders), employees, benefit and
retirement plans (as well as trustees and administrators thereof) and agents,
past and present, each in their respective official capacities as such (the
“Released Parties”), of and from any and all actions, causes of action, claims,
demands, attorneys’ fees, compensation, expenses, promises, covenants, and
damages of whatever kind or nature, in law or in equity, which Executive has,
had or could have asserted, known or unknown (the “Claims”), at common law or
under any statute, rule, regulation, order or law, whether federal, state or
local, or on any grounds whatsoever, including, without limitation, any and all
claims for any additional severance pay, vacation pay, bonus or other
compensation, including, but not limited to, under the Amended and Restated
Employment Agreement, the Prior Employment Agreement, the Severance Plan or any
other applicable severance plan or agreement; any and all claims of
discrimination or harassment based on race, color, national origin, ancestry,
religion, marital status, sex, sexual orientation, disability, handicap, age or
other unlawful discrimination; any and all claims arising under Title VII of the
Federal Civil Rights Act; the Federal Civil Rights Act of 1991; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; the Florida Civil Rights Act; or under any other
state, federal, local or common law, with respect to any event, matter, claim,
damage or injury




--------------------------------------------------------------------------------

                


arising out of her employment relationship with the Companies and/or the
separation of such employment relationship, from the beginning of the world to
the date of Executive’s execution of this Agreement.
(b)    Executive understands that nothing contained in this Agreement limits her
ability to communicate with, or file a complaint or charge with, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission (“SEC”), the Department of Justice (“DOJ”) or any other federal,
state or local governmental agency or commission (collectively, “Governmental
Agencies”), or otherwise participate in any investigation or proceeding that may
be conducted by Governmental Agencies, including providing documents or other
information without notice to the Company; provided, however, that Executive may
not disclose information that is protected by the attorney client privilege,
except as expressly authorized by law. In the event any claim or suit is filed
on Executive’s behalf against any of the Released Parties by any person or
entity, including, but not limited to, by any Governmental Agency, Executive
waives any and all rights to recover monetary damages or injunctive relief in
her favor; provided, however, that this Agreement does not limit Executive’s
right to receive an award from the SEC or DOJ for information provided to the
SEC or DOJ.
4.    Exceptions to Release. Executive does not waive or release (a) any Claims
under applicable workers’ compensation or unemployment laws; (b) any rights
which cannot be waived as a matter of law; (c) the rights to enforce the terms
of this Agreement or any payments under Section 5 of the Amended and Restated
Employment Agreement; (d) any Claim for indemnification Executive may have under
applicable laws, under the applicable constituent documents (including bylaws
and certificates of incorporation) of any of the Companies, under any applicable
insurance policy any of the Companies may maintain, or any under any other
agreement she may have with any of the Companies, with respect to any liability,
costs or expenses Executive incurs or has incurred as a director, officer or
employee of any of the Companies; (e) any Claim to her vested account balance
under The Hertz Corporation Income Savings Plan or The Hertz Corporation
Supplemental Income Savings Plan or to coverage under the Companies’ health and
welfare plans in accordance with the terms thereof through the Date of
Termination, (f) any Claim with respect to vested equity awards or (g) any Claim
that arises after the date this Agreement is executed.
5.    Restrictive Covenants. Executive acknowledges that in the course of her
employment with the Companies, Executive has acquired “Proprietary Information”
(as defined in the Amended and Restated Employment Agreement) and that such
information has been disclosed to Executive in confidence and for the Companies’
use only. Executive acknowledges and agrees that, on and after the Date of
Termination, Executive shall continue to be bound by the provisions of Sections
7 of the Amended and Restated Employment Agreement. Notwithstanding the
foregoing, nothing in this this Agreement or any other agreement between
Executive and the Companies shall prevent any communications by Executive with
Governmental Agencies without notice to the Companies, any response or
disclosure by Executive compelled by legal process or required by applicable
law, or any bona fide exercise by Executive of any stockholder rights that may
not be waived under applicable law that she may otherwise have.
6.    Duties of Executive.
(a)    Executive will retain her fiduciary responsibilities to the Companies to
the extent provided by law. In addition, Executive agrees to continue to abide
by applicable provisions of the principles and guidelines set forth in the Hertz
Standards of Business Conduct, the terms of which are incorporated herein,
including, but not limited to, the restrictions on insider trading and use of
the Companies’ assets and information contained therein.
(b)    Executive acknowledges and agrees that, on and after the Date of
Termination, Executive shall continue to be bound by the provisions of Section
8(b) of the Amended and Restated Employment Agreement. Executive further
acknowledges and agrees that nothing in this Agreement limits the applicability
of the Compensation Recovery Policy Adopted May 17, 2016 or any successor policy
in effect prior to her termination of employment with the Company to the
compensation or benefits paid to Executive in connection with her employment
with the Companies or the termination of such employment.
7.    Representations of Executive.
(a)    Executive declares and represents that she has not filed or otherwise
pursued any charges, complaints, lawsuits or claims of any nature against the
Companies or any of their subsidiaries, affiliates or divisions, arising out




--------------------------------------------------------------------------------

                


of or relating to events occurring prior to and through the date of this
Agreement, with any federal, state or local governmental agency or court with
respect to any matter covered by this Agreement, and Executive has no knowledge
of any fact or circumstance that she would reasonably expect to result in any
such Claim against the Companies in respect of any of the foregoing. Except as
provided in Section 3(b) or 4(b) of this Agreement, and subject to the
provisions thereof, Executive agrees herein not to bring suit against the
Companies for events occurring prior to the date of this Agreement and not to
seek damages from the Companies by filing a claim or charge with any state or
governmental agency.
(b)    Executive further declares and represents that though the Date of
Termination she has not engaged in conduct that would permit the Company to
terminate her employment for Cause. Executive further acknowledges and agrees
that the Companies are entering into this Agreement in reliance on the
representations contained in this Section 7(b), which representations constitute
terms of this Agreement.
8.    Future Employment. Executive agrees that she will not at any time in the
future seek employment with the Companies and waives any right that may accrue
to her from any application for employment that she may make notwithstanding
this provision.
9.    Nondisparagement. Executive agrees not to make negative comments or
otherwise disparage the Companies or its affiliates or their respective
officers, directors, other employees at the level of manager or above, or
stockholders holding more than 5% of the Company’s outstanding common stock as
of the Date of Termination (or affiliates or principals of such stockholders) in
any manner reasonably likely to be harmful to them or their business, business
reputation or personal reputation. The Companies agree that the Companies will
not, and the individuals holding the titles of Executive Vice President or
higher will not, and the members, as of the date hereof, of the Boards of
Directors of the Companies shall not, while they are employed by the Companies
or serving as a director of the Companies, as the case may be, make negative
comments about Executive or otherwise disparage Executive in any manner that is
reasonably likely to be harmful to her business reputation or personal
reputation. Executive and the Companies, respectively, shall not assist,
encourage, discuss, cooperate, incite, or otherwise confer with or aid any
others in discrediting the Companies or Executive, as applicable, or in pursuit
of a claim or other action against the Companies or Executive, as applicable,
except as required by law. Notwithstanding the foregoing, nothing contained in
this Section 9 shall prohibit any party from (a) disclosing truthful information
in pursuing or responding to valid claims if legally required (whether by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) or (b) exercising any legally
protected whistleblower rights (including pursuant to Rule 21F under the
Securities Exchange Act of 1934).
10.    Miscellaneous.
(a)    Denial of Wrongdoing. Executive understands and agrees that this
Agreement shall not be considered an admission of liability or wrongdoing by any
Released Parties, and that the Released Parties deny any liability, and nothing
in this Agreement can or shall be used, by or against any party with respect to
claims, defenses or issues in any litigation or proceeding, except to enforce
the Agreement itself. The Companies deny committing any wrongdoing or violating
any legal duty with respect to Executive’s employment or the termination of her
employment.
(b)    Entire Agreement. Executive further declares and represents that no
promise, inducement, or agreement not herein expressed or referred to has been
made to her. Except as otherwise specifically provided in this Agreement, this
instrument, together with the Amended and Restated Employment Agreement
(including the Exhibits thereto), constitutes the entire agreement between
Executive and the Companies and supersedes all prior agreements and
understandings, written or oral, with respect to the subject matter hereof. This
Agreement may not be changed unless the change is in writing and signed by
Executive and an authorized representative of each of the Companies. Parol
evidence will be inadmissible to show agreement by and between the parties to
any term or condition contrary to or in addition to the terms and conditions
contained in this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which
together constitute one and the same agreement, whether delivered in person, by
mail, by email or by facsimile.
(c)    Severability; Successors and Assigns; Notice. The provisions of Sections
9(c), 9(e) and 9(f) of the Amended and Restated Employment Agreement are
incorporated by reference herein and made a part of this Agreement.




--------------------------------------------------------------------------------

                


(d)    Governing Law; Dispute Resolution; Injunctive Relief. The provisions of
Section 9(d) of the Amended and Restated Employment Agreement are incorporated
by reference herein and made a part of this Agreement. Notwithstanding the
foregoing, in the event of a breach or threatened breach of any provision of
this Agreement, including, but not limited to, Section 5, Executive agrees that
the Companies shall be entitled to seek injunctive or other equitable relief in
a court of appropriate jurisdiction to remedy any such breach or threatened
breach, and damages would be inadequate and insufficient. The existence of this
right to injunctive and other equitable relief shall not limit any other rights
or remedies that the Companies may have at law or in equity including, without
limitation, the right to monetary, compensatory and punitive damages.
11.    Acceptance; Consideration of Agreement. Executive further acknowledges
that she has been provided twenty-one (21) days to consider and accept this
Agreement from the date it was first given to her, although she may accept it at
any time within those twenty-one (21) days.
12.    Revocation. Executive further acknowledges that she understands that she
has seven (7) days after signing the Agreement to revoke it by delivering to
General Counsel, The Hertz Corporation, 8501 Williams Road, Estero, Florida
33928, written notification of such revocation within the seven (7)-day period.
If Executive does not revoke the Agreement, the Agreement will become effective
and irrevocable by her on the eighth day after she signs it (the “Severance
Release Effective Date”). If Executive revokes this Agreement, Executive hereby
acknowledges and agrees that this Agreement shall be null and void and of no
further force and effect, and her termination of employment shall be treated as
a resignation by her without Good Reason for all purposes.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------


                


IN WITNESS WHEREOF, and intending to be legally bound, I, Kathryn V. Marinello,
have hereunto set my hand.
WITH MY SIGNATURE HEREUNDER, I, KATHRYN V. MARINELLO, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
I, KATHRYN V. MARINELLO, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED
INTO THIS AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR
STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN
GIVEN THE OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY; AND THAT I
HAVE BEEN ENCOURAGED BY THE COMPANIES TO DO SO.
I, KATHRYN V. MARINELLO, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS
TO CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO THE COMPANY’S GENERAL COUNSEL, AS SET FORTH ABOVE,
WRITTEN NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT (A) IT
SHALL BE NULL AND VOID AND NONE OF THE COMPANIES OR ANY OF THEIR AFFILIATES
SHALL HAVE ANY OBLIGATIONS TO ME UNDER THIS AGREEMENT, AND (B) THE COMPANIES
SHALL HAVE NO OBLIGATIONS TO ME OTHER THAN AS IF I HAD RESIGNED VOLUNTARILY AND
WITHOUT GOOD REASON FOR PURPOSES OF THE AMENDED AND RESTATED EMPLOYMENT
AGREEMENT, THE PRIOR EMPLOYMENT AGREEEMENT, SEVERANCE PLAN OR OTHERWISE.
    
KATHRYN V. MARINELLO
Date:     




























[Signature Page to Separation Agreement and Release]


